NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LEONARD J. PORTO III,                           No. 16-55126

                Plaintiff-Appellant,            D.C. No. 8:14-cv-01890-DOC-PLA

 v.
                                                MEMORANDUM*
JASON FARRIS, Police Officer, individual
and official capacity; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    David O. Carter, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Leonard J. Porto, III, appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action for failure to comply with court orders. We

have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion.

Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir. 2002). We affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court did not abuse its discretion by dismissing Porto’s action

because Porto failed to comply with the district court’s orders instructing him to

file an amended complaint comporting with Federal Rule of Civil Procedure 8 and

curing the deficiencies identified in its prior screening orders. See id. at 642-43

(discussing the five factors for determining whether to dismiss under Fed. R. Civ.

P. 41(b) for failure to comply with a court order); Ferdik v. Bonzelet, 963 F.2d
1258, 1260 (9th Cir. 1992) (although dismissal is a harsh penalty, the district

court’s dismissal should not be disturbed absent “a definite and firm conviction”

that it “committed a clear error of judgment” (citations and internal quotation

marks omitted)).

      We reject as meritless Porto’s contentions that the district court erred by

screening his in forma pauperis complaints and by resolving his case without

discovery.

      AFFIRMED.




                                          2                                    16-55126